—In a proceeding pursuant to General Municipal Law § 50-e (5), the appeal is from an order of the Supreme Court, Kings County (Clemente, J.), dated March 19, 1992, which, upon reargument, granted the infant-petitioner’s motion for leave to serve a late notice of claim.
Ordered that the order is affirmed, without costs or disbursements.
We find that the Supreme Court properly granted the infant-petitioner leave to serve a late notice of claim. We note that the application of the copetitioner Darie Franklin for similar relief was previously withdrawn. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.